Citation Nr: 1646932	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug and alcohol addiction.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1975 to August 1978 and from May 1980 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

As to the PTSD claim, the Board has recharacterized this service connection claim as it appears above because of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Next, the Board notes that in September 2013 the Veteran withdrew his personal hearing request.  Moreover, in October 2016 the Veteran waived agency of original jurisdiction (AOJ) review of the evidence added to the claims file since the June 2013 statement of the case (SOC).  See 38 C.F.R. § 20.1304(c) (2015).  Additionally, in June 2016 the Veteran was provided notice of the May 2016 Veterans Health Administration (VHA) opinion VA obtained in connection with his hepatitis C claim and 60 days in which to respond.  Therefore, the Board finds that it may adjudicate the appeal without holding a hearing or remanding for AOJ review of additional evidence.

The claim of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claim of service connection for hepatitis C; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A September 2007 Board decision denied the Veteran's claim of service connection for drug and alcohol addiction.

3.  A September 2009 rating decision denied the Veteran's claim of service connection for hypertension; he did not appeal that decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the May 2005 rating decision, September 2007 Board decision, and the September 2009 rating decision either does not relate to an unestablished fact necessary to substantiate any of the claims or is cumulative of evidence of record at the time of the prior final decisions.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, the September 2007 Board decision, and the September 2009 rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for drug and alcohol addiction.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts he has hepatitis C, drug and alcohol addiction, and hypertension due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to his hepatitis C, he also specifically claims that it was caused by unclean air injection gun inoculations at the time of his enlistment.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a May 2005 rating decision denied the Veteran's claim of service connection for hepatitis C because service treatment records were negative for complaints, diagnoses, or treatment for hepatitis C as well as blood exposure; post-service records documented the claimant's intravenous drug use; and there was no relationship between his post-service diagnosis of hepatitis C and his military service.  The Veteran neither appealed the May 2005 rating decision nor filed with VA statements and/or medical evidence related to hepatitis C in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the May 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Similarly, the record shows that a September 2007 Board decision denied the Veteran's claim of service connection for drug and alcohol addiction because it was due to his own willful misconduct and he was not service connected for any disability that could have caused him to abuse drugs or alcohol.  The September 2007 Board decision is final.  38 U.S.C.A. § 7104.  

Likewise, the record shows that a September 2009 rating decision denied the Veteran's claim of service connection for hypertension because service treatment records were negative for complaints, diagnoses, or treatment for hypertension and there was no relationship between his post-service diagnosis of hypertension and his military service.  The Veteran did not appeal the September 2009 rating decision.  Moreover, while the AOJ obtained and associated with the claims file additional post-service VA treatment records in the first post-decision year the Board does not find that any of these treatment records are new and material evidence because they just continued to document his post-service treatment for hypertension; a fact that was of record at the time of the September 2009 rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the September 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final May 2005 rating decision, September 2007 Board decision, and September 2009 rating decision, VA has obtained and associated with the record additional VA and private treatment records, including from the Social Security Administration (SSA), a May 2016 VHA opinion, and written statements in support of the claims from the Veteran and his representative.

As to the VA and private treatment records, they show the Veteran's continued post-service complaints, diagnoses, or treatment for hepatitis C, drug and alcohol addiction, and hypertension.  As to the May 2016 VHA opinion the examiner opined, in substance, that the Veteran's hepatitis C was not due to his military service because it was due to his documented post-service risky behaviors (i.e., tattoos, intravenous drug abuse, and poly substance abuse) and not his in-service risky behavior (i.e., air gun injections).  As to the written statements from the Veteran and his representative, these statements amount to nothing more than the appellant's continued claims that his hepatitis C, drug and alcohol addiction, and hypertension are due to his military service.  This medical evidence and the lay claims were, in substance, before VA when it last denied the claims.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran since service has been diagnosed and treated for hepatitis C, drug and alcohol addiction, and hypertension and he continues to claim that they are due to his military service is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal as to these claims must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for hepatitis C is denied.

The application to reopen a claim of entitlement to service connection for drug and alcohol addiction is denied.

The application to reopen a claim of entitlement to service connection for hypertension is denied.


REMAND

As to the claim of service connection for an acquired psychiatric disorder to include PTSD, given the diagnosis of PTSD found in the Veteran's post-service VA treatment records, the Board finds that a remand is required to attempt to verify the motor vehicle accident and casualty stressor described by the claimant for the first time in a September 2013 statement in support of claim despite the April 2014 finding by the AOJ that the claimant did not provide sufficient information for it to attempt to corroborate this stressor.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.304(f)(4) (2015; Gagne v. McDonald, 27 Vet. App. 397, 403-404 (2015) (holding that "the duty to assist required VA to submit multiple 60-day record searches").  In this regard, the Court in Suozzi v. Brown, 10 Vet. App. 307 (1997), held that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claim with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Attempt to corroborate from all appropriate sources the Veteran's claim that while serving with the 9th Motor Transportation Battalion out of Camp Pendleton with the 1st Field Service Support Group from November 1979 to March 1980 a friend of his (Corporal Gonzales) was killed in a motor vehicle accident and the claimant was present at the recovery of the vehicle and the body.  All attempts to verify this stressor should be fully documented in the record.

2.  Associate with the claims file any outstanding post-November 2013 treatment records of the Veteran from the Easter Kansas VA Health Care System including from the Oklahoma City and Leavenworth VA Medical Centers. 

3.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

4.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems with any acquired psychiatric disorder including PTSD and any continued problems since that time.  Provide them a reasonable time to submit this evidence.  

5.  If the above development corroborates, at least in part, the Veteran's motor vehicle accident or casualty stressor, provide him with a VA examination to determine the diagnoses and origins of all psychiatric disabilities including PTSD.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current psychiatric disorders?

(b)  As to each psychiatric disability diagnosed, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by service, including the motor vehicle accident and casualty stressor?

(c)  As to any psychosis, is it at least as likely as not that it developed during service or became manifest within the first post-service year?

In providing the requested opinions as to the diagnosis and origins of his psychiatric disorders, the examiner should take into account the fact that the Veteran is competent to report on what he can feel even when not documented in his medical records.

In providing the requested opinions as to the diagnosis and origins of his psychiatric disorders, the examiner should specifically comment on the VA treatment records in which the Veteran attributed his PTSD to a post-service motor vehicle accident he witnessed.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the June 2013 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


